The following opinion on rehearing was filed October 20, 1904. Judgment of reversal adhered to:
Sedgwick, J.
It appearing on the motion for rehearing that the commissioner in his opinion had announced a rule for the guidance of the lower court which is not indicated in the syllabus, a reargument ivas had before the commission, one of the present members of the court having been upon the commission and heard the reargument. We are satisfied with the result on the former hearing reversing the decision of the lower court upon the principles stated in the syllabus. The statement, however, in the opinion that “the relief in this case should be limited to a cancelation of the conveyance whereby the wife acquired her husband’s title to the land,” we think is erroneous. If the allegations of the petition are true, the decedent, Samuel Pollard, intended and proposed to convey the land in question to the plaintiff subject to the life estate of the defendant, Mary Jane Pollard, and also subject to the payment of the debts of the decedent. The allegations of the petition are sufficient to show a constructive trust in favor of the plaintiff, and, if upon the trial these allegations are sustained by the evidence, the trust should be ascertained and enforced.
The cause is therefore remanded for further proceedings in accordance with the opinion as herein modified.
Reversed.